FOWLER, S.
This is a contested probate proceeding, and one of the contestants heretofore obtained an order for the examination of Lambert Suydam, Jr., before trial. A motion is now made to modify the said order, so as to provide that the referee’s fees and other expenses of the said examination should be payable out of the estate of the decedent, and it is claimed that the court may direct that such expenses be paid by the temporary administrator. The power of the court to authorize payments by a temporary administrator is limited by the provisions of section 2597, Code Civ. Proc., and under that section the court cannot authorize the payment of the expenses in question. Estate of Marcellin, 25 Misc. Rep. 260, 55 N. Y. Supp. 425; Matter of Aaron, 5 Dem. Sur. 362.
The application should be denied.